Case 1:18-cv-25106-KMW Document 9 Entered on FLSD Docket 12/11/2018 Page 1 of 5



                          UNITED STATES DISTRICT CO URT
                          SO UTHERN DISTRICT OF FLORIDA
                           Case No.18-25106-CIV-W ILLIAM S

 UNITED AM ERICAN CO RP.,

            Plaintiff,

 VS.

 BITMAIN,INC.,etaI.,

            Defendants.
                            /

 ORDER O F REFERRAL AND NOTICE O F COURT PRACTICES AND PRO CEDURES

           THIS MATTER is before the Coud upon a sua sponte review of the record.

 Pursuantto 28 U.S.C.j636 and the Magistrate Rulesofthe LocalRulesforthe Southern
 District of Florida, aII discovery disputes and non-dispositive pretrial m otions are

 REFERRED to Magistrate Judge Edwin G.Torres.ItisfudherO RDERED thatthe Padies

 shalladhere to the FederalRules ofCivilProcedure,the LocalRules forthe Southern

 DistrictofFlorida,Judge W illiam s'CourtPractices and Procedures,and Judge Torres'

 Standing O rder Setting Discovery Procedures. Judge W illiam s'Coud Practices and

 Procedures and Judge Torres' Standing Order Setting Discovery Procedures are

 available atthe Court's website:http'
                                     .//www.flsd.uscouds.nov/contenviudqe-kathleen-m -
 qr/illilhrrl69.

           Additionally,itisfudherORDERED thatW ITHIN TW ENTY (20)DAYS FROM THE
 DATE THAT THE LAST DEFENDA NT FILES A RESPO NSIVE PLEADING ,the Padies

 shallfile ajointconference repod and a jointproposed scheduling order,as required by
 S.D.Fla.LocalRule 16.1(b).As pad ofthatfiling,the Padiesshallcomplete and submit
the attached form proposing deadlines.
Case 1:18-cv-25106-KMW Document 9 Entered on FLSD Docket 12/11/2018 Page 2 of 5



         Non-com pliance with any provision of this O rder, the Federal Rules of Civil

 Procedure,the LocalRules,orthis Coud's Practices and Procedures may subjectthe
 offending pady to sanctions,including dism issalofthis case. Itisthe duty ofaIIcounsel

 to take aIIactions necessary to com ply with this Order.

         DO NE AND O RDERED in cham bers in M iam i,Florida,this    day ofDecem ber,

 2018.




                                                KATHLE    M .W ILLIAM S
                                                UNITED S ATES DISTRICT JUDG E




                                            2
Case 1:18-cv-25106-KMW Document 9 Entered on FLSD Docket 12/11/2018 Page 3 of 5



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLO RIDA
                          Case No.XX-XXXXX-CIV-W ILLIAM S

 PARTY NAM E,

       Plaintifqs),
 VS.

 PARTY NAM E,

       Defendantts).
                         /

                      SCHEDULE JOINTLY PROPO SED BY THE PARTIES

       THIS MAU ER is setfortrialforthe week of(Month,Day,Year). The Parties
 propose to adhere to the following schedule:

       (Month,Day,Year)          The Padies shall furnish their initial disclosures
                                 pursuantto Fed.R.Civ.P.26. The Padies are under
                                 a continuing obligation to furnish supplements within
                                 ten (10) days of receipt or other notice of new or
                                 revised inform ation.


       (Month,Day,Year)          The Padies shallfile motions to amend pleadings or
                                 join Padies.

       (Month,Day,Year)          The Plaintiff shalldisclose expeds, exped witness
                                 sum maries and repods,as required by FederalRule of
                                 CivilProcedure 26(a)(2).

       (Month,Day,Year)          The Defendantshalldisclose experts,exped witness
                                 sum m aries and repods,as required by FederalRule of
                                 CivilProcedure 26(a)(2).
Case 1:18-cv-25106-KMW Document 9 Entered on FLSD Docket 12/11/2018 Page 4 of 5




       (Month,Day,Yearl       The Padies shallexchange rebuttalexped witness
                              sum m aries and repods,as required by FederalRule of
                              CivilProcedure 26(a)(2).

       (Month,Day,Yearj       The Padies shallcomplete aIIdiscovery, including
                             expertdiscovery.


       (Month,Day,Year)      The Padies shall complete mediation and file a
                              mediation repod w ith the Court.


      (Month,Day,Year)       The Padies shallfile aIIdispositive pre-trialmotions
                             and m emoranda ofIaw.The Parties shallalso file any

                             m otions to strike orexclude exped testim ony,whether

                             based on FederalRule ofEvidence 702 and Daubert

                              v. Merre// Dow Pharm aceuticals, Inc.,5O9 U.S. 579

                             (1993),oranyanotherbasis.


      (Month,Day,Year)       The Padies shalleach file one motion in Iimine. AII
                             motions in Iimine mustbe filed atIeastsix (6)weeks
                             before calendarcall.
Case 1:18-cv-25106-KMW Document 9 Entered on FLSD Docket 12/11/2018 Page 5 of 5




       (Month,Day,Yearl        The Padies shaflfile their joint pretrialstipulation,
                               w itness Iists,and exhibitIists in accordance with Local
                               Rule 16.1(d)and (e). The Padies shallalso file final
                               proposed jury instructions orconclusions of Iaw (for
                               nonjurytrials).

       (Month,Day,Year)        The Padiesshallsubmittheirdepositiondesignations.

 By:        (Attorneyts)forPlaintifftsll            (Attorneyts)forDefendanttsl)
